Richard L. Mays, Justice, dissenting. In 1969, the State of Arkansas adopted as a public policy a minimum wage standard for employees engaged in the construction of public work projects. Today, the Court refuses to apply this policy for the benefit of employees engaged in the construction of a project which was voted on by the public, financed on public credit and constructed on public property in the public interest for a public purpose. Although the project is being used exclusively for the public purpose for which it was constructed, the Court holds that the project was not constructed for a public use and, therefore, is not a public work. The project is a manufacturing building for private enterprise which was developed under an act of the legislature designed to stimulate a strong industrial development program. The court strains to exclude employees engaged in the consruction of such public projects from any minimum wage protection implying that an aggressive industrial development program is incompatible with a minimum wage. I must strongly disagree. The public effort to stimulate industrial development to provide employment for the unemployed does not require us to abandon legislation protecting the employed from substandard wages. The social objective of aiding the poor by attracting industry must accommodate the reality that a substantial number of those living on the threshold of poverty are not only unemployed but are employed at poverty wages. Therefore, no public effort to reduce poverty can be concerned with the unemployed to the exclusion of the underemployed. Disregarding the social compatibility of minimum wage and industrial development legislation and implying to the contrary, the Court seizes upon provisions in the legislation promoting industrial developments which sanction noncompliance with general provisions of other laws affecting public facilities to repeal the minimum wage guarantee for employees working on public work projects. No public policy with the moral force of minimum wage legislation, should be repealed by implication, especially by an act which generally speaks to the same social objective as that of minimum wage. See Ward v. Harwood, 239 Ark. 71, 387 S.W. 2d 318 (1965); Mears v. City of Little Rock, 256 Ark. 359, 508 S.W. 2d 750 (1974). Furthermore, in the instant case, the minimum wage requirement does not affect those workers who will be employed by the industry but only those employed in the construction of the public building which houses the industry. The wage required is simply the prevailing hourly wage for work of a similar character in the county in which the work is performed. Just as we do not abandon building codes simply because they might increase cost, we do not abandon wage standards because they might deter an overreaching employer. No superficial distinction between “public purpose” and “public use” can justify this result. No taxpayer will understand this distinction when informed that such projects are exempt from ad valorem taxes because they are considered “public property used exclusively for public purposes.” Wayland v. Snapp, 232 Ark. 57, 334 S.W. 2d 633 (1960). No construction worker who is paid an indecent wage, or not paid at all for work on such projects, will understand this distinction when informed that the project is exempt from mechanic’s or materialman’s liens because it is considered a public building. Dow Chemical Co. v. Bruce Rogers Co., 255 Ark. 448, 501 S.W. 2d 235 (1973). Neither the integrity of minimum wage legislation nor a definition of public works should depend on such a fine distinction. In Wayland, supra, these projects were exclusively public projects which only incidentally benefited private enterprise. Today these projects are exclusively private projects which only incidentally benefit the public. Why should the nature of these projects change when the subject shifts from tax exemption to minimum wage? I would reverse the judgment of the court below. Purtle, J., joins in this dissent.